Citation Nr: 1719822	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right wrist and forearm condition, to include arthritis and fracture.

2. Entitlement to service connection for a right wrist and forearm condition, to include arthritis and fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to service connection for a right wrist and forearm disability, to include arthritis and fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed February 1954 rating decision denied a claim for service connection for a right wrist and forearm condition, classified as partial ankylosis of the right wrist.  Evidence received since the unappealed February 1954 rating decision relates to prior unestablished facts.


CONCLUSION OF LAW

The February 1954 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a right wrist and forearm condition. 38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for a right wrist and forearm condition was initially denied in a February 1954 rating decision.  The RO notified the Veteran of the rating decision in a letter later that month and he did not appeal or submit any evidence within one year.  Therefore, that decision is final. See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1954 rating decision included only the Veteran's service treatment records as well as contentions contained in his January 1954 claim form. The claim was denied because the RO found that the Veteran's partial right wrist ankylosis discovered in service was a preexisting condition not aggravated by service.

Evidence received since the February 1954 rating decision consists of post-service treatment records, lay statements, and argumentation submitted on the Veteran's behalf by his representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial.  Specifically, in April 2017, the Veteran's representative contended that the Veteran did not have a preexisting right wrist injury as it was not noted upon the Veteran's entrance examination and that the Veteran's right wrist condition was directly caused by service.  Additionally, in an October 1997 VA treatment record, the Veteran was diagnosed with chronic degenerative joint disease of the wrist.

As this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the claim is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right wrist and forearm condition, to include arthritis and fracture, is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.

As discussed above, the Board has reopened the issue of entitlement to service connection for a right wrist and forearm condition, to include arthritis and fracture.  However, as the RO has not adjudicated the merits of this claim in the first instance, the Board must remand it so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).


Additionally, as the claim is being remanded, the claims file should also be updated to include relevant VA treatment records dated since April 2016.  38 U.S.C.S. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records created since April 2016 and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records for a right wrist or forearm condition.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a right wrist and forearm condition, to include arthritis and fracture.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


